This case comes before the court on the petition for rehearing filed on April 16,1971 by the Anderson plaintiffs under Buie 151 of the Buies of the court with reference to the opinion and decision entered herein on January 22,1971 (193 Ct. Cl. 670,436 F. 2d 1008). Upon consideration thereof, together with the responses in opposition thereto, without oral argument, the court on May 28,1971 ordered as follows:
IT IS OBDEBED that the said petition for rehearing be and the same is denied.
The main matter presented in the petition for rehearing in No. 87-62 was not previously presented to the court on its review of Commissioner Spector’s recommendation on the current phase of the case, and that matter is not germane to the limited issues involved in that review; it does not appropriately form a part of the aspect of the litigation with which the court was concerned in its decision of January 22,1971. The denial of *1039the petition for rehearing is without prejudice to the right of plaintiffs in No. 87-62 to seek participation in the fund referred to in the petition, or other comparable reimbursement of expenses, through other channels or other proceedings.